Title: Enclosure: Commission to Nathaniel C. Higginson, 16 April 1794
From: Hamilton, Alexander
To: Higginson, Nathaniel C.


The President of the UStates having been pleased to appoint you Agent to proceed to the British West India Islands and there transact certain affairs relatively to Ships or Vessels of the UStates which since the commencement of the Present War between G B & France have been or may be seized by British Cruisers and sent into the Ports of those Islands or any of them—and having among other things authorised You to cause to be instituted in the Courts of the said Islands appeals from the sentences of such Courts respectively to the proper Court or Courts of G Britain in the cases in which the said Ships or Vessels or any of them or the Cargoes of any of them shall have been condemned and shall appear to you to have been condemned contrary to the laws of Nations with regard to Neutrals—in the execution of which trust it may be necessary for you to procure sureties for the prosecution of such appeals to effect and for paying the costs and damages if any which may attend the proceedings therein and thereupon and in order thereto it may be requisite for you to pledge or engage the Guarantee of the UStates to such persons as may be willing to become sureties for such Costs & Damages—in order to their indemnification therein.
Now therefore I do hereby authorise and empower you on behalf of the Treasury of the UStates to enter into such engagements with any person or persons who at your request may consent to become sureties in or upon any such appeal which you may cause to be instituted as shall be needful & proper to indemnify such person or persons against any costs or damages which they respectively may be put to or incur by reason of their being sureties as aforesaid. And I do hereby promise and engage in my capacity of Secretary of the Treasury that the United States shall & will indemnify all such persons accordingly.
Given under my hand& the seal of the Treasurythe 16th day of Aprilin the year 1794
 